Title: From Alexander Hamilton to Brigadier General Charles Scott, [27 June 1778]
From: Hamilton, Alexander
To: Scott, Charles


[Robins Tavern, near Allentown, New Jersey, June 27, 1778]
Sir,
This part of the troops marches instantly. We are to join in the Monmouth road one mile this side of Taylor’s Tavern. You will govern yourself accordingly. If you can find Morgan let him be desired again to keep close to the enemy and attack when we attack.
I am sir   Yr Obed serv.
Alex Hamilton   Aide De Camp
You will endeavour to keep up a communication of intelligence.
